DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 09/13/2022.  Claims 1, 10, and 16-20 have been amended. Therefore, Claims 1-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Objections
1.	The Examiner respectfully withdraws the objections for claims 1, 17-20.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
4.	Under Step 1 of the two-part analysis from Alice Corp, claims are directed to a process (a series of acts or steps) – see claim 1 and a machine (consisting of parts, or of certain devices and combination of devices) – see claims 10 and 16.  Thus, each of the claims falls within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claim 1 which is representative of claim 10 and 16 recites:
“receiving a registration request from a first user, the registration request including verification data”, “determining based on the verification data and certification data that the user is a licensed”, “responsive to determining that the user is licensed”, “registering the first user as a first class of user”, “receiving and from the first user a request, the request to register a second user”,  “receiving service data from the second user”, “registering the second user as a second class of users based at least in part on the service data”, “the second class of users different than the first class of user”, “determining at least one metric associated with users of the second class of users”, “selecting the second user based at least in part on the at least one metric” and “publishing at least a portion of the service data in response to selecting the second user.”
The limitations above demonstrate independent claim 1 is directed toward the abstract idea of allowing users to register as licensed real estate professionals or service providers which encompasses and managing personal behavior/relationships or interactions between people (i.e., social activities, teaching, and following rules or instructions).  Additionally, the limitations set forth a series of steps for identifying a selected service provider based on a metric and providing the service data of the selected service provider which encompasses a commercial interaction (i.e., advertising, marketing/sales activities and business relations).  As such, the recited limitations recite subject matter that falls within the certain methods of organizing human activity groupings of abstract ideas. See MPEP 2106.04(a)(2)(II) 
Applicant’s Specification emphasizes [0030] Social networking systems and websites are often used to promote products and services. However, many of the conventional systems are directed to assisting the sellers or service providers in obtaining business and, thereby, generating advertisement revenue for the platform rather than actually assisting the user in obtaining quality goods and services. For example, conventional systems may utilize posts and/or reviews from other users to rate, rank, or otherwise vet the seller or service provider. However, these conventional systems typically lack any technique or ability to validate the content of the post or the user that provided the content other than merely requiring the originating user to be a member of the platform. [0031]   The social networking system, discussed herein, provides users with the ability to identify, select, and otherwise vet service providers, particularly home improvement and repair providers. For example, the social networking system may limit or otherwise restrict access to the platform to individuals having a real estate license or credentials. For example, upon registration the system may require the uploading or verification of a license or credential from a real estate board or the like.

As such, the limitations of receiving, determining, registering, receiving involve a series of activities that may be performed by users of the registering with the service. These limitations can be reasonably characterized as steps users follow and managing personal behavior interactions between people.  Similarly, the remaining determining and publishing steps are considered advertising, sales, and/or marketing activities that pertain to recommending a selected service provider. Therefore, the limitations when considered as a whole fall within the certain methods of organizing human activity grouping of abstract ideas.   As such, all of these limitations recited in the claim 1 are an abstract idea.
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a networking platform” and “a credentialing service” is/are adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
8.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
9.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a networking platform” and “a credentialing service” amounts to no more than mere instructions in which to apply the judicial exception and does not provide an inventive concept. Thus, the claims are ineligible at Step 2B. 
10.	Claims 2-9, 11-15, 17-20 are dependent of claims 1, 10 and 16.  
Claim 2 recites “wherein: registering the second user further comprises determining a first service category associated with the second user; and determining at least one metric associated with users of the second class further comprises determining the at least one metric for users of the second class associated with the first service category; and publishing the at least a portion of the service data in response to selecting the second user from the users of the second class associated with the first service category”, claim 3 recites “wherein: registering the second user further comprises determining a first service sub-category associated with the second user, the first service sub-category associated with the first service category; and determining at least one metric associated with users of the second class further comprises determining the at least one metric for users of the second class associated with the first service sub-category; and publishing the at least a portion of the service data in response to selecting the second user from the users of the second class associated with the first service sub-category”, claim 4 recites “wherein: registering the second user further comprises determining a second service category associated with the second user; and determining at least one metric associated with users of the second class further comprises determining the at least one second metric for users of the second class associated with the second service category; and publishing the at least a portion of the service data in response to selecting the second user from the users of the second class associated with the second service category”, claim 5 recites “accessing the certification data from a third-party database associated with the credentialing service”, claims 6 and 12 recite “wherein the credentialing service is a board of realtors”, claims 7 and 13 recites “receiving rating data associated with the second user from a third user, the third user associated with the first class of users; and wherein determining the at least one metric associated with users of the second class further comprises determining at least one metric associated with the second user based at least in part on the rating data.”, claim 8 recites “wherein determining the at least one metric associated with the second user based at least in part on the rating data further comprises: weighting a score associated with the second user based at least in part on a characteristic of the third user”, claim 9 recites “wherein the characteristic of the third user is a status associated with the credentialing service”, claim 11 recites “determining a score for the second user within the category based at least in part on the rating data; and wherein selecting the second user is based at least in part on the score meeting or exceeding a threshold.”, claim 14 recites “receiving a request from a third user to contact the second user; and facilitating a communication connection between a device associated with the second user and a device associated with the third user.”, claim 15 recites “receiving a request from a third user to complete a transaction for services of the second user; and processing at least one operation to facilitate the transaction”, claim 17 recites “receiving a second registration request from a second user, the second registration request including service data; registering the second user with the networking platform, the second user assigned to a second class of users in response to determining the second user lacks verification data, the second class; assigning the second user to a first category based at least in part on the service data; receiving first rating data associated with the second user from the first user; selecting the second user based at least in part on the first rating data; and publishing at least a portion of the service data in response to selecting the second user.”, claim 18 recites “determining a score for the second user within the category based at least in part on the rating data; ranking the second user and other users of the second class of users and associated with the first category based at least in part on the score; and wherein selecting the second user is based at least in part on the ranking”, claim 19 recites “wherein the first category is a predetermined category of services”, claim 20 recites “wherein the first user is a real estate professional” all are limitations that further narrow the judicial exception by describing information/data and activities necessary to carry out the abstract idea. Therefore, claims 2-9, 11-15, 17-20 recite the same judicial exception recited in claim 1. None of these limitations provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-6, 10, 12-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (2018/0293669).

With respect to claim 1, Jackson discloses 
a method comprising: 
receiving, at a networking platform, a registration request from a first user (¶ 0026, 0049: discloses a first user may request the service provider record system to store a first service provider record.), the registration request including verification data associated with a credentialing service (¶ 0052, 0059: discloses the authentication module 204 may make additional requests for membership numbers or other forms of identification to indicate that the user belongs to one or more professional associations…the authentication module may communicate with a verification system 108 which represents a third-party database associated with the credentialing service.); 
determining based on the verification data and certification data associated with the credentialing service that the user is a licensed with the credentialing service (¶ 0048, 0052, 0059, 0102: discloses the verification system 108 verifies the service provider as a professional in a particular career field such as a real estate broker who has been verified by the National Association of Realtors.); 
responsive to determining that the user is licensed with the credentialing service (¶ 0048, 0052, 0059, 0102: discloses the verification system receives membership number or other forms of identification to determine if the particular user belongs to a professional organization.), 
registering the first user with the networking platform (¶ 0049, 0056-0059: discloses the user may create an account on the service provider record system 106) as a first class of user  (¶ 0026, 0048-0049, 0056-0059: discloses the first user is registered and authenticated by the service provider record system.  The registration module may create a user account for each user group. The account may be stored within the service provider record datastore 212.); 
receiving, at the networking platform and from the first user a request (¶ 0070, 0072: discloses the user may invite other users or groups of users.), the request to register a second user with the networking platform (¶ 0073: discloses inviting users to view or create service provider records associated with a particular project, or a cluster of projects, or a cluster of projects with a common categorical identifier. The invited users may or may not be registered as a user. For example, a real estate broker may wish to invite fellow brokers who may not be on the real estate broker’s network.);
receiving service data from the second user (¶ 0026: discloses a second user may request to store a second service provider record.);
registering the second user with the networking platform as a second class of users based at least in part on the service data (¶ 0026: discloses the service provider record system may store the second service provider record in the service provider record datastore…the request to store the second service provider record may include one or more categorical identifiers associated with the second service provider. ¶ 0064: discloses categorical identifiers may include user identifiers, project associated with the service provider record, tags, and/or others.), the second class of users different than the first class of users (¶ 0026, 0044, 0064, 0074, 0097: discloses both service providers and projects may be associated with one or more types of categories. A service provider record may be a non-professional or a professional in a particular career field of a different category. The service provider records may include jobs completed by carpenters, plumbers, and other craftsmen, etc.); 
determining at least one metric associated with users of the second class of users (¶ 0034, 0043, 0060: discloses the service provider record system may retrieve a plurality of service providers which fit the search criteria provided by the user. The service provider record system 106 filters and organizes projects and their associated service provider records according to one or more filter criteria.); 
selecting the second user based at least in part on the at least one metric (¶ 0033, 0043, 0060, 0076: discloses filtering and organizing according to one or more filter criteria including categorial identifies which include tags, types of reviews, and outputting the results…the service provider record system may retrieve a profile page of one particular service provider which fit the search criteria.); and  
publishing at least a portion of the service data in response to selecting the second user. (¶ 0033, 0043, 0076: discloses the particular service provider’s profile page may show at least one project associated with specialized work or the particular service provider as well as the particular service provider’s selected service providers.)

With respect to claim 2, Jackson discloses the method of claim 1, wherein:
registering the second user (¶ 0026: discloses the service provider record system may store the second service provider record in the datastore) 
further comprises determining a first service category associated with the second user (¶ 0026: discloses the second service provider record includes one or more first categorical identifiers associated with the second service provider record.); and 
determining at least one metric associated with users of the second class further comprises determining the at least one metric for users of the second class associated with the first service category (¶ 0060, 0085: discloses using one or more search criteria…filtering and organizing service provider records using categorical identifiers); and 
publishing the at least a portion of the service data in response to selecting the second user from the users of the second class associated with the first service category. (¶ 0033, 0043, 0076, 0084-0087: discloses providing the selected service provider and/or projects that the selected service provider reviewed and their selected service provider including professionals such as carpenters, plumbers, and the like)

With respect to claim 3, Jackson discloses the method of claim 2, wherein: 
registering the second user (¶ 0026: discloses the service provider record system may store the second service provider record in the datastore) 
further comprises determining a first service sub-category associated with the second user (¶ 0026: discloses the second service provider record includes one or more first categorical identifiers associated with the second service provider record.), the first service sub-category associated with the first service category (¶ 0026: discloses one or more categorical identifiers associated with the first project.); and 
determining at least one metric associated with users of the second class further comprises determining the at least one metric for users of the second class associated with the first service sub-category (¶ 0060, 0085: discloses using one or more search criteria…filtering and organizing service provider records using categorical identifiers); and 
publishing the at least a portion of the service data in response to selecting the second user from the users of the second class associated with the first service sub-category. (¶ 0033, 0043, 0076, 0084-0087: discloses providing the selected service provider and/or projects that the selected service provider reviewed and their selected service provider including professionals such as carpenters, plumbers, and the like)

With respect to claim 4, Jackson discloses the method of claim 2, wherein:
registering the second user (¶ 0026: discloses the service provider record system may store the second service provider record in the datastore) further comprises determining a second service category associated with the second user (¶ 0026: discloses using one or more categorical identifiers); and determining at least one metric associated with users of the second class further comprises determining the at least one second metric for users of the second class associated with the second service category (¶ 0060,0074, 0085: discloses using one or more search criteria…filtering and organizing service provider records using categorical identifiers); and publishing the at least a portion of the service data in response to selecting the second user from the users of the second class associated with the second service category. (¶ 0033, 0043, 0076, 0084-0087: discloses providing the selected service provider and/or projects that the selected service provider reviewed and their selected service provider including professionals such as carpenters, plumbers, and the like)

With respect to claim 5, Jackson discloses the method of claim 1, further comprising accessing the certification data from a third-party database associated with the credentialing service. (¶ 0052, 0059: discloses communicating with the verification system 108 which represents a third-party database to determine if a particular user belongs to a professional organization.)

With respect to claim 6, Jackson discloses the method of claim 1, 
wherein the credentialing service is a board of realtors. (¶ 0052: discloses the verification system 108 verifies the service provider as a professional by the National Association of Realtors.)

With respect to claims 10, 16, and 17, Jackson discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations comprising: 
receiving a first registration request from a first user (¶ 0026, 0049: discloses a first user may request the service provider record system to store a first service provider record.), the first registration request including verification data associated with a credentialing service (¶ 0052, 0059: discloses the authentication module 204 may make additional requests for membership numbers or other forms of identification to indicate that the user belongs to one or more professional associations…the authentication module may communicate with a verification system 108 which represents a credentialing service.); 
determining based on the first verification data and first certification data associated with the credentialing service that the user is a licensed with the credentialing service (¶ 0048, 0052, 0059, 0102: discloses the verification system 108 verifies the service provider as a professional in a particular career field such as a real estate broker who has been verified by the National Association of Realtors.); 
responsive to determining that the user is licensed with the credentialing service (¶ 0048, 0052, 0059, 0102: discloses the verification system receives membership number or other forms of identification to determine if the particular user belongs to a professional organization.),
registering the first user with a networking platform (¶ 0049, 0056-0059: discloses the user may create an account on the service provider record system 106), the first user assigned to a first class of user with the networking platform based at least in part on the verification data  (¶ 0026, 0048-0049, 0056-0059: discloses the first user is registered and authenticated by the service provider record system.  The registration module may create a user account for each user group. The account may be stored within the service provider record datastore 212.); 
receiving a second registration request from a second user (¶ 0026: discloses a second user may request to store a second service provider record.), the second registration request including service data (¶ 0026: discloses the second request to store the second service provider record may include one or more categorical identifiers associated with the second service provider record.); 
registering the second user with the networking platform (¶ 0026, 0056-0059: discloses the service provider record system may store the second service provider record in the service provider record datastore.), the second user assigned to a second class of users (¶ 0026, 0056-0059: discloses the registration module may create an account for each user group…the service provider record system may store the second service provider record in the service provider record datastore…the request to store the second service provider record may include one or more categorical identifiers associated with the second service provider. ¶ 0064: discloses categorical identifiers may include user identifiers, project associated with the service provider record, tags, and/or others.) in response to determining the second user lacks verification data, the second class of users different than the first class of users (¶ 0073, 0102: discloses users may not be registered as part of a user group such as the National Association of Realtors. ¶ 0026, 0044, 0064, 0074, 0097: discloses both service providers and projects may be associated with one or more types of categories. A service provider record may be a non-professional or a professional in a particular career field of a different category. The service provider records may include jobs completed by carpenters, plumbers, and other craftsmen, etc.); 
assigning the second user to a first category based at least in part on the service data (¶ 0026-0027: discloses the second service provider record may be associated with the first project located at the first geographic location. A project is a job completed by a professional and projects are also categorized by categorical identifiers.); 
receiving first rating data associated with the second user from the first user (¶ 0026-0027, 0103: discloses receiving a request to store a review associated with a project and geographic location…the second service provider record may be associated with the project.); 
selecting the second user based at least in part on the first rating data (¶ 0085-0086: discloses identifying the selected service provider and/or project that the selected service provider reviewed and their selected service providers.); and 
publishing at least a portion of the service data in response to selecting the second user. (¶ 0085-0087: discloses providing projects the selected service provider reviewed and their selected service provider including jobs the professional had previously completed.)
With respect to claim 12, Jackson discloses the one or more non-transitory computer-readable media as recited in claim 10, 
wherein the credentialing service is a board of realtors. (¶ 0052: discloses the verification system 108 verifies the service provider as a professional by the National Association of Realtors.)

With respect to claim 13, Jackson discloses the one or more non-transitory computer-readable media as recited in claim 10, the operations further comprising: 
receiving second rating data from a third user (¶ 0084: discloses receiving a second request for the user’s selected provider information.), the third user of the first class of users (¶ 0083: discloses users may choose one of the real estate broker’s selected service providers); and 
wherein selecting the second user is based at least in part on the second rating data. (¶ 0085: discloses identifying the selected service provider and projects that the selected service provider reviewed.)

With respect to claim 14, Jackson discloses the one or more non-transitory computer-readable media as recited in claim 10, the operations further comprising: 
receiving a request from a third user to contact the second user (¶ 0026, 0042: discloses a user may choose to connect with a service provider and add the service provider to their selected service provider network.); and 
facilitating a communication connection between a device associated with the second user and a device associated with the third user. (¶ 0042, 0069, 0072: discloses the service provider record system may provide notification to the user of a new service provider record from the particular service provider.)

With respect to claim 19, Jackson discloses the computing device of claim 16, 
wherein the first category is a predetermined category of services. (¶ 0026-0027: discloses categorical identifiers include real estate listing, a job completed by a professional such as a plumber, an electrician, a carpenter, and the like.)

With respect to claim 20, Jackson discloses the computing device of claim 16, 
wherein the first user is a real estate professional. (¶ 0048, 0052: discloses the system verifies the user as a professional in a particular career field such as a real estate broker who has been verified by the National Association of Realtors.)

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 7-9, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (2018/0293669) in view of Goel (2017/0004548).

With respect to claim 7, Jackson discloses the method of claim 1, further comprising: 
receiving rating data associated with the second user from a third user (¶ 0026, 0103: discloses receiving a request to store a review.), 
the third user associated with the first class of users (¶ 0026: discloses the third may request a job completed by a professional such as a plumber, an electrician, a carpenter, and the like.) ; and 
Jackson does not explicitly disclose the following limitations.
However, Goel which is pertinent in art to the claimed invention is related to generating and ranking service provider recommendations (¶ 0001)
wherein determining the at least one metric associated with users of the second class further comprises determining at least one metric associated with the second user based at least in part on the rating data. (¶ 0037-0038: discloses determining a service providers professional expertise in their area based on various attributes including reviews which represents rating data, endorsements, etc. Each of the attributes are assigned points which are summed to create a professional expertise score which represents at least one metric.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson to include determining at least one metric associated with the second user based at least in part on the rating data, as disclosed by Goel to achieve the claimed invention.  As disclosed in Goel, the motivation for the combination would have been to provide service providers that have a high trust factor for the member. (¶ 0015)
With respect to claim 8, the combination of Jackson and Goel discloses the method of claim 7, wherein determining the at least one metric associated with the second user based at least in part on the rating data further comprises: 
weighting a score associated with the second user based at least in part on a characteristic of the third user. (¶ 0020, 0036: Goel discloses assigning a weight to each attribute making up the service providers trust factor.  The weighted attributes are summed to create a score for the service provider’s trust factor. Each characteristic that is shared between the member and the service provider are summed to create a score for shared affinity.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson to include weighting a score associated with the second user based at least in part on a characteristic of the third user, as disclosed by Goel to achieve the claimed invention.  As disclosed in Goel, the motivation for the combination would have been to measure characteristics that are similar between the service provider and member profile to recommend service providers that have a shared affinity with the member. (¶ 0020)

With respect to claim 9, the combination of Jackson and Goel discloses the method of claim 7, 
wherein the characteristic of the third user is a status associated with the credentialing service. (¶ 0020: Goel discloses the attribute of shared affinity includes characteristics that are similar between the service provider and member profiles. The characteristics can include having attended the same school which represents a status associated with the credentialing service, worked at the same company, and the like.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson to include wherein the characteristic of the third user is a status associated with the credentialing service, as disclosed by Goel to achieve the claimed invention.  As disclosed in Goel, the motivation for the combination would have been to measure characteristics that are similar between the service provider and member profile to recommend service providers that have a shared credentials with the member. (¶ 0019-0020)

With respect to claim 11, Jackson does not explicitly disclose the one or more non-transitory computer-readable media as recited in claim 10, wherein the operations further comprise: 
However, Goel discloses:
determining a score for the second user within the category based at least in part on the rating data (¶ 0037-0038: discloses determining a service providers professional expertise in their area based on various attributes including reviews which represents rating data, endorsements, etc. Each of the attributes are assigned points which are summed to create a professional expertise score); and 
wherein selecting the second user is based at least in part on the score meeting or exceeding a threshold. (¶ 0053: discloses measuring the level of professional expertise based on a threshold that can vary depending on the type of field…and further ranking the service provider based on the professional expertise.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson to include determining a score for the second user within the category based at least in part on the rating data and wherein selecting the second user is based at least in part on the score meeting or exceeding a threshold, as disclosed by Goel to achieve the claimed invention.  As disclosed in Goel, the motivation for the combination would have been to provide service providers that have a high level of professional expertise for the member. (¶ 0054)

With respect to claim 18, Jackson does not explicitly disclose the computing device of claim 17, wherein the operations further comprise: 
However, Goel discloses:
determining a score for the second user within the category based at least in part on the rating data (¶ 0037-0038: discloses determining a service providers professional expertise in their area based on various attributes including reviews which represents rating data, endorsements, etc. Each of the attributes are assigned points which are summed to create a professional expertise score);
 ranking the second user and other users of the second class of users and associated with the first category based at least in part on the score (¶ 0038: discloses using the assigned weights from reviews for determining the ranking of service providers to recommend.); and 
wherein selecting the second user is based at least in part on the ranking. (¶ 0053: discloses measuring the level of professional expertise based on a threshold that can vary depending on the type of field…and further ranking the service provider based on the professional expertise.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson to include determining a score for the second user within the category based at least in part on the rating data ranking the second user and other users of the second class of users and associated with the first category based at least in prat no the score and wherein selecting the second user is based at least in part on the ranking, as disclosed by Goel to achieve the claimed invention.  As disclosed in Goel, the motivation for the combination would have been to provide service providers that have a high level of professional expertise for the member. (¶ 0054)

16.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (2018/0293669) in view of Bui (2019/0080425).

With respect to claim 15, Jackson does not explicitly disclose the one or more non-transitory computer-readable media as recited in claim 10, 
However, Bui which is pertinent in art to the claimed invention is related to an on-demand real estate service provider matching system (¶ 0020)
the operations further comprising: 
receiving a request from a third user to complete a transaction for services of the second user (¶ 0068-0069: discloses a real estate buyer may determines and communicates a rating for the meeting, event, or transaction to the ODRESP system.); and 
processing at least one operation to facilitate the transaction (¶ 0068-0069: discloses the customer’s real estate agent rating may be used to update a real estate agent’s transaction history in the ODRESP database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson to include receiving a request from a third user to complete a transaction for services of the second user and processing at least one operation to facilitate the transaction, as disclosed by Bui to achieve the claimed invention. As disclosed by Bui, the motivation for the combination would have been to allow users to add ratings/comments for services provided compared to services requested. (¶ 0078)

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “Claims 1-20 stand rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant respectfully traverses this rejection. Nevertheless, for the sole purpose of expediting allowance and without commenting on the propriety of the Office's rejections, Applicant herein amends claims 1, 10, and 16 as shown above. Applicant respectfully submits that these amendments render the § 101 rejection moot.”  The Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the additional elements of the claims integrates the invention into a practical application or provides an inventive concept.  At best, the amendments to claims 1, 10, and 16 further narrow or describe the data necessary to carry out the abstract idea, however, the amended limitations do not make the claimed invention any less abstract. The series of steps involve a manner of registering users such as real estate professional and service providers and steps for advertising the services of the service providers which is subject matter that falls within the certain methods of organizing human activity grouping. For these reasons, the rejections under 35 USC 101 are being maintained.

With Respect to Rejections Under 102
Applicant argues “However, Applicant respectfully asserts that inviting other users or groups of user (e.g., users already members of the content delivery system datastore) to access their content or view or create particular projects does not disclose “receiving, at the networking platform and from the first user a request, the request to register a second user with the networking platform,” as amended claim 1 recites. Rather, in Jackson the “invite” is to other users not to the content delivery system datastore and the “invite” is to “access [the user’s] content using the sharing module” (Jackson, paragraph [0070]). Again, Applicant respectfully asserts that sending an invite to another user of the content delivery system for the other user to access content does not disclose “receiving, at the networking platform and from the first user a request, the request to register a second user with the networking platform,” as amended claim 1 recites.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and contends the Jackson reference teaches in at least ¶ 0073 inviting users to view or create service provider records associated with a particular project, or a cluster of projects, or a cluster of projects with a common categorical identifier. The invited users may or may not be registered as a user. For example, a real estate broker may wish to invite fellow brokers who may not be on the real estate broker’s network.
	As best understood from the cited teachings of Jackson, users may be invited to create service provider records and the invited user may not be a registered user. Thus this suggests receiving the request from the first user to register a second user with the networking platform was known in the prior art and previously performed by real estate brokers to add unregistered brokers and  service providers to a project. Contrary to the remarks made by Applicant the citations from the Jackson reference meet the limitations of the claim.  For these reasons, the rejections under 35 USC 102 are being maintained.

Applicant further argues “Jackson does not disclose at least "registering the second user with the networking platform as a second class of users based at least in part on the service data, the second class of users different than the first class of users," as amended claim 1 recites. In the rejection of claim 1, the Office cites Jackson, paragraph [0026]] as disclosing, "registering the second user with the networking platform as a second class of users based at least in part on the service data," (Office Action, page 10). Jackson discusses that "A second user , registered and authenticated by the service provider system , may request to store a second service provider record," and that "The service provider record system may store the second service provider record in the service provider record datastore," (Jackson, paragraph [0026]). However, Applicant respectfully asserts that having a first user and a second user does not disclose that "registering the second user with the networking platform as a second class of users based at least in part on the service data, the second class of users different than the first class of users," as amended claim 1 recites (emphasis added). Rather, Jackson discusses having two users each of which may store a service provider record with the datastore. For at least the reasons presented herein, Jackson does not disclose all of the features of claim 1. Accordingly, Applicant submits that Jackson does not anticipate claim 1, and respectfully requests that the Office withdraw the § 102 rejection of claim 1.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends the Jackson reference teaches ¶ 0026, 0044, 0064, 0074, 0097, the service provider record system may store the second service provider record in the service provider record datastore…the request to store the second service provider record may include one or more categorical identifiers associated with the second service provider…categorical identifiers may include user identifiers, project associated with the service provider record, tags, and/or others. Both service providers and projects may be associated with one or more types of categories. A service provider record may be a non-professional or a professional in a particular career field of a different category. The service provider records may include jobs completed by carpenters, plumbers, and other craftsmen, etc.
As best understood from the cited teachings of Jackson, the service provider record system stores a registration request from the second service provider which represents registering the second user and includes categorical identifiers such as project associated with the service provider and jobs completed by service provider which represents the second class of users. The rejection and remarks above indicate the first class of users are represented as the real estate brokers. Therefore, the Jackson reference meets the limitations as claimed.  For these reasons, the rejections under 35 USC 102 are being maintained.

Applicant further argues “Claim 10, as amended herein, recites, in part: responsive to determining that the user is licensed with the credentialing service, registering the first user with a networking platform, the first user assigned to a first class of user with the networking platform based at least in part on the verification data; ... [and] registering the second user with the networking platform, the second user assigned to a second class of users in response to determining the second user lacks verification data, the second class of users different than the first class of users. For at least the reasons presented above with respect to claim 1, Jackson does not disclose at least the above referenced features of claim 10. Accordingly, Applicant submits that Jackson does not anticipate claim 10, and respectfully requests that the Office withdraw the § 102 rejection of claim 10.”  The Examiner respectfully disagrees.
Applicant's arguments merely reproduce the limitations of claim 10.  The arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant further argues “Claim 16, as amended herein, recites, in part: responsive to determining that the user is licensed with the credentialing service, registering the first user with a networking platform, the first user assigned to a first class of user with the networking platform based at least in part on the verification data. For at least the reasons presented above with respect to claim 1, Jackson does not disclose at least the above referenced feature of claim 16. Accordingly, Applicant submits that Jackson does not anticipate claim 16, and respectfully requests that the Office withdraw the § 102 rejection of claim 16.”  The Examiner respectfully disagrees.
Applicant's arguments merely reproduce the limitations of claim 16.  The arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant further argues “Claims 2-9, 11-15, 17- 20 ultimately depend from independent claim 1, 10, and 16. As discussed above, claim 1, 10, and 16 is not anticipated by Jackson, and is therefore allowable over the cited document. Therefore, dependent claims are allowable over the cited document of record for at least their dependency from an allowable base claim, and also for the additional features that each recites.”
Applicant's arguments are directed towards the dependent claims.  The arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/                                                                                              Supervisory Patent Examiner, Art Unit 3629